United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT



                                     No. 97-4035
                                     ___________

Herbert C. Elliott,                   *
                                      *
          Appellant,                  *
                                      * Appeal from the United States
    v.                                * Tax Court.
                                      *
Commissioner of Internal Revenue,     *   [UNPUBLISHED]
                                      *
          Appellee.                   *
                                 ___________

                                  Submitted: April 15, 1998
                                      Filed: April 30, 1998
                                    ___________

Before WOLLMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Herbert Elliott appeals the United States Tax Court's1 determination that the
Internal Revenue Service's assessment of certain tax deficiencies was correct. Upon
review of the record and the parties' briefs, we affirm the judgment of the tax court for
the reasons stated in its decision. See 8th Cir. R. 47B.




      1
       The Honorable David Laro, United States Tax Court Judge.
A true copy.

      ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-